Third District Court of Appeal
                               State of Florida

                          Opinion filed February 8, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D10-173
                   Lower Tribunal Nos. 98-5013 & 98-3144B
                             ________________

                              Derrick Grantley,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Milton Hirsch,
Judge.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Linda S. Katz, Assistant Attorney
General, for appellee.

Before LAGOA and LOGUE, JJ., and KLINGENSMITH, Associate Judge.

      LOGUE, J.

      Derrick Grantley appeals the revocation of his probation and the resulting

sentences for twelve underlying felonies he committed as a juvenile. We affirm
without further comment Grantley’s probation revocation, but we reverse and

remand for resentencing under the juvenile sentencing legislation enacted in 2014,

as required by the Florida Supreme Court’s decision in Kelsey v. State, No. SC15-

2079, 2016 WL 7159099, at *1-5 (Fla. Dec. 8, 2016).

      At fifteen years old in 1999, Grantley pled guilty to a total of twelve felonies

in two related cases: two counts of armed robbery, one count of burglary with an

assault, two counts of armed kidnapping, four counts of sexual battery with a

deadly weapon, one count of aggravated battery, one count of armed carjacking,

and one count of armed burglary of a conveyance with an assault. The trial court

sentenced him to thirty-five years’ prison to be followed by fifteen years’

probation.

      While serving his prison sentence in 2007, the State moved to revoke

Grantley’s probation based on Grantley’s commission of a battery on a Florida

Department of Law Enforcement agent in prison. After a series of hearings, the

trial court revoked Grantley’s probation and sentenced him to several life

sentences based on the underlying offenses. Grantley then filed a motion to correct

sentencing error under Florida Rule of Criminal Procedure 3.800(b)(2).            His

motion, citing to the United States Supreme Court decision in Graham v. Florida,

560 U.S. 48 (2010), argued that the life sentences were unconstitutional because he

was a juvenile at the time he committed the nonhomicide offenses. A successor



                                          2
trial court agreed and resentenced Grantley to two concurrent sentences of fifty

years’ prison to be followed by ten years’ probation, and a third concurrent

sentence of fifteen years’ prison.

      Grantley filed a second motion to correct sentencing error under Florida

Rule of Criminal Procedure 3.800.       In his motion, Grantley argued that his

sentence had to be corrected to reflect that he was entitled to judicial review as

required by the juvenile sentencing legislation enacted in 2014 and the Florida

Supreme Court’s decision in Henry v. State, 175 So. 3d 675 (Fla. 2015). The trial

court denied the motion and this appeal timely followed.

      In a decision unavailable to the trial court at the time it ruled, the Florida

Supreme Court recently held that a defendant whose original sentence violated

Graham v. Florida, and who was thereafter resentenced, is entitled to resentencing

under the juvenile sentencing legislation codified in Florida Statutes sections

77.082(3)(c) and 921.1402. Kelsey, 2016 WL 7159099, at *1-5.1 Accordingly, we

affirm Grantley’s probation revocation but reverse and remand for resentencing in

accordance with the Florida Supreme Court’s holdings in Henry and Kelsey.

      Affirmed in part; reversed in part; remanded.




1In accordance with the parties’ suggestion, this Court held this appeal in abeyance
pending the Florida Supreme Court’s review of Kelsey v. State, 183 So. 3d 439
(Fla. 1st DCA 2015).

                                         3